                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


    DONALD RAY MAGEE, JR.                                             CIVIL ACTION

    VERSUS                                                               NO. 19-13149

    JAMES LEBLANC, ET AL.                                           SECTION: “E”(5)



                                         ORDER

           The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge,1 and the failure of any party to

file any objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation2 of the United States Magistrate Judge and

adopts it as its own opinion. Accordingly,

           IT IS ORDERED that the above-captioned matter be remanded to the Twenty-

Second Judicial District Court for the Parish of Washington, State of Louisiana.

           New Orleans, Louisiana, this 21st day of November, 2019.


                                              ___________________________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




1   R. Doc. 6.
2   Id.
